                        Case 1:17-cr-00196-JD Document 55 Filed 10/22/19 Page 1 of 1

TRULINCS 16047049 - BISCHOFF, WILLIAM A - Unit: DEV-I-A


FROM: 16047049
                                                                                                      •" r   'f
TO:                                                                                                     ;?
SUBJECT:                                                                                W/q pp..
DATE: 10/15/201904:53:33PM                                                                         22 A, J
October 15, 2019

The Honorable Joseph A. DiClerico
District of New Hampshire
53 Pleasant Street 4th Floor
Concord, NH 03301

RE: United States of America v William A Bischoff
   Or. No. 17-er-196-01-JD

Dear Judge DiClerico,

I respectfully request my IFRP payments be reduced to $25.00 per quarter during the balance of my sentence. I am 78 years
old, my assets have all be^eized by Government, my wife at 75 years old is destitute, on welfare, section 8 housing and food
stamps. My daughter has bome the burden of payments to my commissary account to date and can no longer contribute
enough to support me as well as pay more than $25.00 per quarter. I work two jobs here and make $10.48 a month, hardly
enough to support the bare necessities needed here to exist.

In addition, the Government has collected over $2,000 from real estate payments that were due me, and will continue to collect
$1000 every six months. Once I am released, I will be in a position to make larger contributions to restitution account. I would
appreciate your thoughtful consideration to this request.

Respectfully yours.

 nlliam A Bischoff
16047-049



Ayer, MalJT432

cc: The Honorable Joseph A DiClerico
